DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The specification objections set forth in the previous Office action are no longer applied in view of applicant’s amendment.

The claim rejections under 35 U.S.C. 112(b) set forth in the previous Office action are withdrawn.

Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450

Claim Objections
Claim 3 objected to because of the following informalities: Claim 3 discloses the limitation “the number videos”.  Examiner recommends amending the claim language to read, “the number of videos”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites: A method of comparing the performance of multiple gaming devices, the method comprising identical video recordings of identical video game footage run on different gaming devices 

	Claims 2-4 similarly fail to clearly delineate what step(s) the method entails and therefore are rejected under 35 U.S.C. 112(b) for the same reason as set forth above in connection with claim 1.  The examiner suggests amending claim 2-5 to recite at least one active, positive step delimiting how the method of is accomplished.  For example, further to the claim 1 example set forth above: Claim 2: The method of claim 1, wherein simultaneously playing comprises simultaneous playing responsive to pressing a button.  Claim 3: The method of claim 1, further comprising determining a number of the identical video recordings based on a number of the gaming devices to be compared.  Claim 4: The method of claim 1, further comprising recording the identical video recordings, wherein the identical video recordings comprise identical gameplay segments run on the different gaming devices.  Claim 5: The method of claim 1, further comprising visually inspecting identical video recordings when played on 
	
	Claims 2, 3, and 5 recite the limitation “videos” in lines 2, 1, and 2, respectively.  It is unclear from the claim language if “videos” in the recited locations refers to the “identical video recordings” as claim 1, line 2.  For the purpose of the present examination, it is presumed the same, but further clarification is required.

Claim 3 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
	Claim 4 recites the limitation “identical gameplay segments” in lines 1-2.  It is unclear from the claim language if “identical gameplay segments” in the recited locations are the same “identical video game footage” as claim 1, line 2.  For the purpose of the present examination, it is presumed the same, but further clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasila et al. (US 2014/0047417 A1), hereinafter Kaasila, in view of Video game console (Wikipedia Contributors. (2019a, January 10). Video game console. Wikipedia. Retrieved February 16, 2022, from https://web.archive.org/web/20190110015939/https:/en.wikipedia.org/wiki/Video_game_consol), hereinafter Video game console).

	Relevant prior art teachings are discussed at the outset.  Kaasila relates to a system for providing test environments for executing and analyzing test routines (Kaasila, e.g., Abstract).  Kaasila discloses that a software developer may send software to be tested (e.g., binary code, byte code, source code) as well as a test routine to a test environment, e.g., test environment 100 of Fig. 1 (Kaasila, e.g., Figs. 1-2; also see paragraph 51).  The test routine may be, for example, a set of instructions for controlling operation of the test environment (Kaasila, e.g., paragraph 51).  The software may be uploaded to one or more wireless communication device simulations 114A to 114E in the test environment, or to any device or emulated or simulated software available on the communication network, for example the Internet or emulated/simulated environment running in server arrangement (Kaasila, e.g., paragraph 58; also see paragraph 91, terminal can refer, but is not limited to, for example to mobile terminal, mobile device, mobile phone, laptop, web pad, smart phone, accessories for mobile devices or a device with embedded software (such as house hold appliance, car, robot, vehicle, multimedia device, television, medical device etc.), i.e., to anything which has software in it).  The results of applying the developed software and the one or more test routines may be stored on a database server, and thereafter processed to expose common patterns therein and more detailed data pertaining to the tested software, devices, users, networks and so forth (Kaasila, e.g., paragraph 60).  The test routines can be configured to provide user feedback to the 

	Turning now to claim 1 in view of Kaasila’s teachings discussed above, Kaasila discloses: A method of comparing the performance of multiple  devices, the method comprising identical video recordings of identical video  footage run on different  devices that can be played simultaneously. (see Kaasila as discussed above e.g., Fig. 1, test environment (100) and paragraphs [0087-0088] as it relates to making screen captures or video recordings of each target devices or terminals of executed simulation/emulation for simultaneous side-by-side comparison;).
gaming devices, and that the identical video recordings of identical video footage run on the different physical or simulated mobile wireless communication devices is video game footage.  Kaasila nonetheless discloses that devices of the test environment can include, for example, a mobile terminal, mobile device, mobile phone, laptop, web pad, smart phone, accessories for mobile devices or a device with embedded software (such as a household appliance, car, robot, vehicle, multimedia device, television, medical device etc.), i.e., to anything which has software in it (Kaasila, e.g., paragraph 91).  Video game consoles, e.g., a computer device that outputs a video signal or visual image to display a video game that one or more people can play, were well-known and conventional before the effective filing date of the claimed invention to persons of ordinary skill in the art to which the claimed invention pertains.  See, e.g., Video game console, available 1/10/2019 at https://web.archive.org/web/20190110015939/https://en.wikipedia.org/wiki/Video_game_console.  Video game consoles constitute at least a device with embedded software, such as a multimedia device, as contemplated by Kaasila’s testing arrangement. 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Kaasila’s performance comparisons of multiple devices comprising identical video recordings of footage run on different devices that can be played simultaneously with Video game console’s gaming footage from gaming devices because Video game console teaches the ease of proliferation of low-cost gaming systems as a function of reaching a multitude of consumers. (Video game console, e.g., see pg. 9, lines 13-19 to gaming systems operational on Apple’s iOS, Google’s Android, microconsoles, and crowdfunding ventures; e.g., Smartphone ownership was estimated to reach roughly a quarter of the world’s population by the end of 2014.  The proliferation of low-cost games for these devices, such as Angry Birds with over 2 billion downloads worldwide, presents a new challenge to classic video game systems.  Microconsoles, cheaper stand-alone devices designed to play games from previously established platforms, also increased options for consumers.).


	Regarding claim 2, Kaasila in view of Video game console discloses: The method of claim 1, further comprising a button that when pressed will begin all videos on screen at the same time. (see Kaasila as discussed above e.g., see para. [0067] simulation routines can be executed concurrently in wireless terminals or simulation/emulation environments.).

	Regarding claim 3, Kaasila in view of Video game console discloses: The method of claim 1, further comprising multiple videos, the number videos will be determined by the number of gaming devices the user chooses to compare, with one video that corresponds to each gaming device. (see Kaasila as discussed above e.g., see para. [0079-0080] as it relates to recording video from multiple users corresponding to multiple user devices, compared by a software application to analyze performance.).

	Regarding claim 4, Kaasila in view of Video game console discloses: The method of claim 1 further comprising the video recording of identical gameplay segments run on different gaming devices.  (see Kaasila in view of Video game console as applied to claim 1; examiner specifically notes that Kaasila in view of Video game console discloses video recordings of identical gameplay segments run on different gaming devices will be made to implement the video analysis of Kaasila in para. [0087-0088]).

	Regarding claim 5, Kaasila in view of Video game console discloses: The method of claim 1 further comprising visual inspection of simultaneously played videos on one display. (see Kaasila as discussed above e.g., see para. [0085] as it relates to concurrent simulations in the test environment being operable to create visualizations regarding performance of developed software for various mobile wireless devices, also see para. [0087-0088] to analysis of video content).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2018/0111048 A1 to Persson relates to a method and computer program product.US 2019/0168117 A1 to Miyazaki et al. relates to a game device, gaming item, and program product.
US 2017/0270751 A1 to Paradise relates to Across-match analytics in peer-to-peer gaming tournaments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL R MILLER/Primary Examiner, Art Unit 2863